AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT CO                                         T        NOV 14 2019
                                         SOUTHERN DISTRICT OF CALIFORNlA
              UNITED STATES OF AMERICA
                               V.
                SAMUEL DAVALOS, JR. ( 1)
                                                                        CaseNumber:          3:19-CR-02267-LAB

                                                                     Pedro Bernal Bilse
                                                                     Defendant's Attorney
US:MNumber                     75206-298

•
THE DEFENDANT:
~ pleaded guilty to count(s)         One of the Superseding Infonnation

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/Nature of Offense                                                                                        Count
18:1344; 18:982(AX2),982(B)-Bank Fraud; Criminal Forfeiture                                                                 ls




     The defendant is sentenced as provided in pages 2 through                 6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

~     Count(s) _..:.re..:.ma=in:;:i..:.ng::.__ _ _ _ _ _ _ _ _ are         dismissed on the motion of the United States.

rgi   Assessment : $ JOO .00


      JVTA Assessment•:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~   No fine                1:8:l Forfeiture pursuant to order filed      9/16/2019                    , included herein.
       1T IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                     Date o Imposition of Sentcnc

                                                                                             A·
                                                                     HON. LARRY ALAN BURNS
                                                                     CHIEF ~ffED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SAMUEL DAVALOS, JR. (I)                                                   Judgment - Page 2 of 6
CASE NUMBER:              3:19-CR-02267-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
IZl    The court makes the following recommendations to the Bureau of Prisons:
       WESTERN REGION DESIGNATION




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      D     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                 3:19-CR-02267-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               SAMUEL DAVALOS, JR. (I)                                                       Judgment - Page 3 of 6
     CASE NUMBER:             3: l 9-CR-02267 -LAB

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 5 years

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IXI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3: l 9-CR-02267-LAB
 AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  SAMUEL DAVALOS, JR. (1)                                                                 Judgment - Page 4 of 6
 CASE NUMBER:                3: l 9-CR-02267-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must auswer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. Jfthe defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. lfthe defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (ie.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or tasers).

1L The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant without ftrst getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confum that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-02267-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              SAMUEL DAVALOS, JR. (1)                                                 Judgment - Page 5 of 6
CASE NUMBER:            3: 19-CR-02267-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property
        obtained, directly or indirectly, including any interest obtained under any other name, or
        entity, including a trust, partnership or corporation until the fine or restitution is paid in
        full.
     5. Notify the Collections Unit, United States Attorney's Office, before transferring any
        interest in property owned, directly or indirectly, including any interest held or owned
        under any other name, or entity, including a trust, partnership or corporation.
     6. Be prohibited from opening checking accounts or incurring new credit charges or
        opening additional lines of credit without approval of the probation officer.
     7. Provide complete disclosure of personal and business financial records to the probation
        officer as requested.
     8. Court will consider terminating supervised release early if restitution is paid in full.

II




                                                                                              3: l 9-CR-02267-LAB
A0245S      Judgment in Criminal Case
            Sheet 5 - Criminal Monetary Penalties

                                                                                                  Judgment - Page __6;__ of   6
DEFENDANT: SAMUEL DAVALOS, JR.
CASE NUMBER: 19CR2267-LAB
                                                                                           a
                                                         RESTITUTION

The defendant shall pay restitution in the amount of _ _ _$_1_17...:.,_30_5_.o_o_ _ _ unto the United States of America.




         This sum shall be paid        __ immediately.
                                        x as follows:
          SEE ATTACHED ORDER [36]




    The Court has determined that the defendant      does       have the ability to pay interest. It is ordered that:
            The interest requirement is waived.

           The interest is modified as follows:




                                                                                               !9CR2267-LAB
     · Case 3:19-cr-02267-LAB Document 36 Filed 11/12/19 PagelD.113 Page 1 of 2

                                                                        FILED
                                                                       NOV I 2- 2019
 1
 2
 3
 4
 5
 6                                    ,.
                                  {


 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9      UNITED STATES OF AMERICA,                        Case No.: 19CR2267-LAB
10                       Plaintiff,
11          V.                                           ORDER OF RESTITUTION
12
        SAMUEL DAVALOS, JR,
13
14 ,.   _______________
               Defendant.
                                                 __,
15
16 IT IS HEREBY ORDERED:
17         L     Pursuant to 18 U.S.C. §3663A, Defendant SAMUEL DAVALOS, JR. shall
18 pay restitution in the amount of $117,305 as a result of his conviction for bank fraud, in
19 violation of 18 U.S.C. § 1344. Restitution shall be payable to the victim of the offense,
20 formerly known as Point Loma Credit Union, as follows:
21               MyPoint Credit Union
                 9420 Farnham Street
22               San Diego, CA 92126
23         2.    Restitution is due and payable immediately. Notwithstanding any other
24 provision of this Restitution Order, the government may enforce restitution at any time. The

2S defendant shall make a bona fide effort to pay restitution in full as soon as practicable.
26
27
28
       Case 3:19-cr-02267-LAB Document 36 Filed 11/12/19 PagelD.114 Page 2 of 2



            3.     During any period of incarceration, the defendant shall pay restitution through
 1
     the Inmate Financial Responsibility Program at the rate of 50% of the defendant's income,
 2
     or $25.00 per quarter, whichever is greater. Upon release from custody, the defendant shall
 3                       .                     .,_ .,I?
     pay restitution at the rate of$ '2-,'Xi''('          per month, subject to modific~tion upon further
 4
 5 agreement of the parties or order of the court.
            4.     Defendant shall receive credit against the amount payable in restitution for any
 6
     amount recovered by MyPoint Credit Union from accounts numbered 1061207.
 7
 8          5.     This payment schedule does not foreclose the United States from exercising

 9 all legal actions, remedies, and process available to collect the restitutionjudgment.
          6.      The defendant shall forward all restitution payments, by bank or cashier's
10
11 check or money order payable to the "Clerk, U.S. District Court," to:
                   Clerk of the Court
12                 United States District Court
                   Southern District of California
13                 333.West Broadwa:Y,_, Suite 420
                   San Diego, CA 921ul
14
15          7.     The Court has determined that the defendant does not have the ability to pay

16    interest. It is ordered that the interest requirement is waived.

17          8.     Until restitution has been paid, the defendant shall notify the Clerk of the Court

18 and the United States Attorney's Office of any change in the defendant's economic
19 circumstances that might affect the defendant's ability to pay restitution no later than thirty
20 days after the change occurs.
21          9.     Until restitution has been paid, the defendant shall notify the Clerk of the Court
22 and the United States Attorney's Office of any change in mailing or residence address, no
23 later than thirty days after the change occurs.

24         IT IS SO ORDERED.
25         DATED: I          J..- 1z,, l   4
26
27
28                                                          HON. LARRY ALAN BORNS
                                                            United States District Court

     Restitution Order                                                            19CR2267-LAB
     e 3:19-cr-02267-LAB Document 29 Filed 09/16/19 PagelD.60 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTIIBRN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                    Case No. 19CR2267-LAB
11                       Plaintiff,                  PRELIMINARY ORDER OF
12          v.                                       CRIMINAL FORFEITIJRE

13      SAMUEL DAVALOS, JR.,
14                       Defendant.
15
16         WHEREAS, in the Superseding Information in the above-captioned case, the
17 United States sought forfeiture of all right, title and interest in property of Defendant
18 SAMUEL DAVALOS, JR. ("Defendant"), pursuant to 18 U.S.C. § 982 (a)(2) and (b),
19 as proceeds of the violation of 18 U.S.C. § 1344 as charged in the Superseding
20 Information; and
21         WHEREAS, on or about July 31, 2019, Defendant pled guilty before U.S.
22 Magistrate Judge Barry M. Kurren to Count 1 of the Superseding Information, which
23 plea included consent to the forfeiture allegations of the Superseding Information,
24 including an agreement to forfeit to the United States $117,305.00 as the amount of
25 proceeds Defendant received from the offense, in addition to all monies, funds, and
26 credits held in or attributable to certain Point Loma Credit Union ("PLCU") accounts.
27 These accounts, and the monies that were seized from them, are as follows:
28 //
        e 3:19-cr-02267-LAB Document 29 Filed 09/16/19 PagelD.61 Page 2 of 5




 l                l.     1061207-01          $23,007.02
 2                2.     1061207-80               112.24
 3                       Total:              $23,119.26; and
 4          WHEREAS, on September 4, 2019 this Court accepted the guilty plea of
 5 Defendant; and
 6          WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
 7 addendum, the United States has established the requisite nexus between the forfeitable
 8 currencies and the offense; and
 9          WHEREAS, by virtue of said guilty plea, the United States is now entitled to
10 possession of the forfeitable currencies, pursuant to 18 U.S.C. § 982 (a)(2) and (b) and
11 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
12          WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
13 authority to take custody of the currencies which were found forfeitable by the Court;
14 and
15          WHEREAS, by virtue of the admissions of the Defendant set out in the plea
16 agreement and guilty plea, the Court hereby determines that $117,305.00 and the
17 monies in the PLCU bank accounts represent proceeds defendant obtained directly or
18 indirectly as a result of the violation of 18 U.S.C. §§ 1344, Bank Fraud, as charged in
19 the Superseding Information; and
20          WHEREAS, by virtue of said guilty plea and the Court's findings, the
21   United States is now entitled to an Order of Forfeiture in its favor against the Defendant
22 for the proceeds received by the Defendant in the amount of $117,305.00 and all
23 monies in the PLCU bank accounts, pursuant to 18 U.S.C. § 982 (a)(2) and (b) and
24 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
25          WHEREAS, the Defendant has agreed that the provisions for the substitution of
26 assets as provided in 21 U.S.C., § 853(p) exist and has agreed the United States may
27 take actions to collect the forfeiture; and
28 //
                                                 -2-                          19CR2267
     se 3:19-cr-02267-LAB Document 29 Filed 09/16/19 PagelD.62 Page 3 of 5




 1         WHEREAS, the United States, having submitted the Order herein to the
 2 Defendant through his attorney of record, to review, and no objections having been
 3 received;
 4         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5         1.    Based upon the guilty plea of the Defendant, the United States is hereby
 6 authorized to take custody and control of the following currencies, and all right, title
 7 and interest of Defendant SAMUEL DAVALOS, JR. in all monies, funds, and credits
 8 held in or attributable to certain Point Loma Credit Union ("PLCU") accounts and the
 9 same are forfeited to the United States for disposition in accordance with the law,
10 subjecttotheprovisionsof21 U.S.C. § 853(n). Theseaccountsandthemonies seized
11   from them, are as follows:
12               1.     1061207-01         $23,007.02
13               2.     1061207-80              112.24
14                      Total:             $23,119.26.
15         2.    The aforementioned forfeited currencies are to be held by the
16 United States Secret Service in its secure custody and control.
17         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
18 begin proceedings consistent with any statutory requirements pertaining to ancillary
19 hearings and rights of third parties. The Court shall conduct ancillary proceedings as
20 the Court deems appropriate only upon the receipt of timely third party petitions filed
21   with the Court and served upon the United States. The Court may determine any
22 petition without the need for further hearings upon the receipt of the Government's
23 response to any petition. The Court may enter an amended order without further notice
24 to the parties.
25         4.    Pursuant to the Attorney General's authority under Section 853(n)(l) of
26 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
27 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
28 the United States forthwith shall publish for thirty (30) consecutive days on the
                                              -3-                           19CR2267
     se 3:19-cr-02267-LAB Document 29 Filed 09/16/19 PagelD.63 Page 4 of 5




 1 Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
 2 the United States' intent to dispose of the currencies in such manner as the Attorney
 3 General may direct, and notice that any person, other than the Defendant, having or
 4 claiming a legal interest in the above-listed forfeited currencies must file a petition with
 5 the Court within thirty (30) days of the final publication of notice or of receipt of actual
 6 notice, whichever is earlier.
 7         5.     This notice shall state that the petition shall be for a hearing to adjudicate
 8 the validity of the petitioner's alleged interest in the property, shall be signed by the
 9 petitioner under penalty of perjury, and shall set forth the nature and extent of the
1O petitioner's right, title or interest in the forfeited currencies and any additional facts
11   supporting the petitioner's claim and the relief sought.
12         6.     The United States shall also, to the extent practicable, provide direct
13 written notice to any person known to have alleged an interest in the currencies that are
14 the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for published
15 notice as to those persons so notified.
16         7.     Upon adjudication of all third-party interests, this Court will enter an
17 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
18 aforementioned currencies, in which all interests will be addressed.
19         IT IS FURTHER ORDERED, ADJUDGED AND DECREED:
20         8.     In addition to forfeiture of the specific assets described above, Defendant
21   SAJ.\1UEL DAVALOS, JR. shall forfeit to the United States the amount of proceeds
22 Defendant received from his offense of conviction in the amount of $117,305.00,
23 which forfeiture judgment is in favor ofthe United States against Defendant SAMUEL
24 DAVALOS, JR., with interest to accrue thereon in accordance with 18 U.S.C.
25   § 3612(f) and 28 U.S.C. § 1961; and
26         9.     This Court shall retain jurisdiction in the case for the purpose of enforcing
27 the order of forfeiture and collecting and enforcing the forfeiture; and
28 //
                                                -4-                            19CR2267
      e 3:19-cr-02267-LAB Document 29 Filed 09/16/19 PagelD.64 Page 5 of 5




 1         10.   Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment; and
 4         11.   Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
 5 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
 6 assets against which this Order of Forfeiture may be enforced; and
 7         12.   The United States may, at any time, move pursuant to Rule 32.2(e) to
 8 amend this Order of Forfeiture to substitute property having a value not to exceed
 9 $117,305.00 to satisfy the forfeiture in whole or in part; and
10         13.   During ancillary proceedings, should no third party successfully challenge
11   forfeiture of the $23,119.26 in seized currencies, Defendant's $117,305.00 forfeiture
12 judgment shall be credited with the amount of $23,119.26, leaving a balance of
13 $94,185.74 at that point. The forfeiture judgment will also be credited for every
14 voluntary payment Defendant makes towards the separate restitution ordered in this
15 case, up to the amount of the unpaid balance of the forfeiture judgment.
16         14.   The United States may take any and all actions available to it to collect
17 and enforce the forfeiture.
18         DATED: 9/16/2019
19
20                                  ~4~<i#tAJ/r
                                    ChiefUnited States District Judge
21
22
23
24
25
26
27
28
                                              -5-                          19CR2267
